  Case 17-20934           Doc 24   Filed 01/05/18 Entered 01/05/18 09:51:59        Desc Main
                                     Document     Page 1 of 4


KEN McCARTNEY, Bar No. 5-1335
The Law Offices of Ken McCartney, P.C.
Post Office Box 1364
Cheyenne, WY 82003
Tel (307) 635-0555
Email: bnkrpcyrep@aol.com

                    IN THE UNITED STATES BANKRUPTCY COURT

                             FOR THE DISTRICT OF WYOMING

In re:                                        )
         DENNIS MEYER DANZIK,                 )
                                              )         Case No. 17-20934
                                              )         CHAPTER 11
                                   Debtor.    )


         REQUEST TO CONTINUE THE AUTOMATIC STAY PURSUANT TO
                        11 USC §362(c)(3)(A) & (B)

         COMES NOW the Debtor above named, by counsel, Ken McCartney of The Law

Offices of Ken McCartney, P.C., and he requests that the Automatic Stay be continued in

the now pending Chapter 11 proceeding. In support thereof, he alleges as follows:

         1.      The present case was commenced onDecember 6th, 2017, by voluntary

              petition.

         2.      A previous Chapter 11 was commenced by the same individual Debtor on

              January 1, 2016, at case number 16-20002 in the same judicial district. That

              case was dismissed on March 8, 2017, hence one case was pending within the

              year preceding the filing of this case.

         3.      The Debtor has no other bankruptcies pending in the year previous to this

              case, and in fact has never been a Debtor in any other bankruptcy.
                                             Page 1 of 4
Case 17-20934       Doc 24    Filed 01/05/18 Entered 01/05/18 09:51:59        Desc Main
                                Document     Page 2 of 4


    4.      This case is presumptively filed in bad faith as to several indicidual

         creditors who filed for relief from the automatic stay pursuant to §362(d), some

         of which were pending at the time of dismissal.

    5.      In contradiction of the bad faith presumption, the Debtor offers the

         following:

            a.        The first chapter 11 filing was intended as a 100% federal income

                 tax payment proceeding in which the Debtor moved forward with the

                 plan confirmation process, and committed all of his disposable income

                 to a chapter 11 plan for sixty (60) months.

            b.      This case is also intended as a 100% federal income tax payment

                 case and appears to be within the Debtor’s current means. It will treat

                 all creditors, to which the bad faith presumption is extended by 11

                 U.S.C. §362(c) 3C(ii).

            c.      The treatment of the Internal Revenue Service—payment in full

                 within 60 months—would not be possible with the interruption of the

                 debtor’s livelihood on going at the time the petition in this proceeding

                 was filed.

            d.      It should not surprise the court that judgment creditors were

                 vigerously challenging the Debtor’s livelihood at the time the petition

                 was filed in this case.

            e.      It would stretch the definition of bad faith to include a 100% tax
                                           Page 2 of 4
 Case 17-20934        Doc 24     Filed 01/05/18 Entered 01/05/18 09:51:59       Desc Main
                                   Document     Page 3 of 4


                   claim payment process in the open and public forum ofchapter 11

                   represents.

       6.      The Court may impose such conditions or limitations as it deems

            appropriate when granting the requested relief. Debtor’s proposed counsel

            would volunteer a communication to those claimants who filed proofs of claim

            in the first case suggesting a second proof of claim with the balance calculated

            to the new petition date in an effort to avoid prejudice brought on by the

            confusion of two filings.

       WHEREFORE the Debtors pray the Automatic Stay be continued beyond the 30-

day expiration to include the duration of payout under the plan as to all claimants to allow

an orderly pro rata payout.

       DATED this 5th day of January, 2018.

                                     RESPECTFULLY SUBMITTED FOR:
                                     DENNIS MEYER DANZIK
                                     PROPOSED COUNSEL FOR THE DIP

                                     By:
                                     /s/ Ken McCartney
                                     KEN McCARTNEY, #5-1335
                                     The Law Offices of Ken McCartney, P.C.
                                     P.O. Box 1364
                                     Cheyenne, WY 82003-1364
                                     Telephone: (307) 635-0555
                                     Email: bnkrpcyrep@aol.com




                                          Page 3 of 4
 Case 17-20934      Doc 24     Filed 01/05/18 Entered 01/05/18 09:51:59      Desc Main
                                 Document     Page 4 of 4




                             CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on the 5th day of January, 2018, a true and
correct copy of the foregoing Debtor’s Request for the Extension of the Automatic Stay
Beyond Thirty Days together with a Notice of Opportunity to Object, and Proposed
Order was served to the following parties:

      Daniel Morse                              Via Electronic Mail Only
      Deputy US Trustee


      All on attached matrix                    Via United States Mail
                                                First Class postage prepaid
                                                unless indicated “E” for electronically.


                                                /s/ Ken McCartney
                                                KEN McCARTNEY




                                       Page 4 of 4
